Citation Nr: 1827179	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to retroactive apportionment payments made to the Veteran's children prior to April 1, 2009.

2.  Entitlement to retroactive payment in the amount of $8,200 for over recovery of a $4,800 lump sum payment made by VA on February 1, 2005 for apportionment payments that accrued from October 1, 2003 through April 1, 2009.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 through August 1977 and from October 1981 through April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma, which terminated apportionment payments, effective from April 1, 2009.

The Veteran and his friend testified during an August 2011 video conference hearing.  A transcript of that testimony is associated with the record.

This matter has been remanded previously by the Board for further development, most recently in January 2015.  The ordered development has been performed.  The matter now returns to the Board for de novo review.

In a September 2008 letter and in his Board hearing testimony, the Veteran asserts entitlement to reimbursement in the amount of $8,200.00 in connection with a $4,800.00 lump sum payment that was paid by VA to D.L.A.  Notably, that issue has not been addressed explicitly to date by the RO.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held, in a case involving the construction of a claim concerning a psychiatric disability, that claims should be construed more broadly where the evidence suggests possible diagnoses for psychiatric conditions other than that being claimed expressly.  Applying the principle from the Court's holding in Clemons, the Board expands the Veteran's appeal to include consideration of the issue framed above.

The issue of the Veteran's entitlement to retroactive payment in the amount of $8,200 for over recovery of a $4,800 lump sum payment made by VA on February 1, 2005 for apportionment payments that accrued from October 1, 2003 through April 1, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Apportionment of the Veteran's VA benefits was made in the amount of $300.00 per month over the period from October 1, 2003 through April 1, 2009.

2.  The Veteran's court-ordered monthly child support obligation is $212.50.

3.  The Veteran was not reasonably discharging his child support responsibilities throughout the period in which his VA benefits were apportioned.

4.  The Social Security Administration garnished $100.00 per month from the Veteran's social security benefits over the period from April through December of 2007.

5.  The Veteran's children have received social security dependency benefits which, for all periods other than April through December 2007, have not caused the Veteran's social security benefits to be reduced or to be affected otherwise.

6.  Apportionments exceeded the Veteran's child support responsibilities by $1,687.50 over the period from April through December of 2007 and by $1,400.00 over the period from January 2008 through April 2009.



CONCLUSION OF LAW

The Veteran is entitled to a retroactive apportionment payment in the amount of $3,087.50.  38 U.S.C.A. § 5307 (2012); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.458, 3.503, 3.667 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In September 2003, the mother of the Veteran's children, D.L.A., requested an apportionment of the Veteran's benefits because he had previously not been paying child support.  In a November 2004 letter, the Veteran agreed that VA should withhold $300.00 from his monthly VA benefits.  In a February 2005 "Special Apportionment Decision," VA granted an apportionment of $300.00 per month for the benefit of two of the Veteran's children ($150.00 for each child), effective from October 1, 2003.  Under the terms of the decision, the apportionment was to be terminated in February 2012 when the children (born on the same day as part of a set of triplets) reached 18 years of age.

In an October 2006 letter, the Veteran requested that VA terminate the apportionment because the children were receiving "court ordered child support through my social security disability."  That request was denied by the RO in a February 2008 decision; however, a copy of the decision and accompanying notice letter that was mailed to the Veteran was returned undelivered by the United States Postal Service.  There is no indication in the record that the letter was re-mailed or that the Veteran had knowledge of its contents.

In a March 2009 notarized letter, the mother of the Veteran's children, D.L.A., indicated that she had "no objection to discontinuing the monthly apportionment."  Based on that request, the RO terminated the apportionment effective from April 1, 2009.

The Veteran now claims entitlement to retroactive payment (effectively a reimbursement) of apportionment amounts that were paid by VA prior to April 1, 2009.  He asserts that the apportionment payments resulted in financial hardship to him, and also, that his children were also receiving payments from the Social Security Administration which he believes were deducted from his monthly social security benefits.  In that regard, he essentially argues, his child support obligations were being met by the monies that were withheld from his social security benefits.  Hence, he argues, the monies being withheld by VA in accordance with its apportionment decision were extraneous and duplicative.  The Veteran's lay assertions and hearing testimony are echoed in the record by multiple letters that were mailed on his behalf by his previous Legal Aid attorneys.

Applicable regulations recognize two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2017).  Under that provision, all or any part of the veteran's VA compensation benefits may be apportioned if the veteran is not residing with his spouse or children, and, the veteran is not reasonably discharging his responsibility for the support of the spouse or children.  38 U.S.C.A. § 5307 (2012); 38 C.F.R. §§ 3.450, 3.452 (2017).  It is not necessary for the party seeking an apportionment to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 provides further that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.

Notably, the February 2005 "Special Apportionment Decision" cites specifically to the provisions under 38 C.F.R. § 3.450 and therefore appears to derive its authority from those provisions.  As such, the apportionment at issue is a "general" apportionment, the payment of which is predicated simply on the veteran's failure to reasonably discharge his child and spousal support responsibilities.

Turning to the evidence, October 2005 records obtained from the Office of the Attorney General for the State of Texas show that the Veteran was court-ordered to pay $212.50 in monthly child support payments.  Accounting records from the office of the Attorney General of Texas, Child Support Division show further that the Veteran was $8,547.04 in arrears of his child support payments at the time that VA's monthly apportionment payments began in January 2005.  Those records show that the arrearage was eventually paid in full on March 1, 2007.  Consistent with VA's records, the accounting records show that VA apportionment payments continued through July 1, 2008.  According also to the accounting records from the Attorney General's office, continuing VA apportionment payments of $300 per month over the period from April 1, 2007 through their termination on April 1, 2009 (a total 25 months) constitutes an overpayment of the Veteran's child support responsibilities of $87.50 per month.

Subject to the above, records from the Social Security Administration (SSA) show that the Veteran's children have been receiving certain social security benefits since December 2005.  A March 2013 letter from SSA clarifies that $100.00 of the Veteran's social security disability benefits were garnished every month from April through December of 2007 (a total 9 months or $900.00).  Other statements received from SSA clarify also that other benefits received by the Veteran's children are social security dependency benefits and have been paid without any deduction from the Veteran's own disability benefits.

Notably, the entire 9 month period during which SSA garnished $100.00 from the Veteran's monthly social security benefits overlaps with part of the period during which VA was making apportionments.  Accordingly, the record shows that, for the period from April through December of 2007, after taking into account SSA's monthly garnishment of $100 against the Veteran's ongoing child support responsibility of $212.50 per month, VA's continuing apportionment of $300 per month constitutes an overpayment of the Veteran's monthly child support responsibilities of $187.50 per month (a total $1,687.50 for the 9 month period from April through December of 2007).

The evidence shows that, prior to March 1, 2007, the Veteran was not reasonably discharging his monthly child support responsibilities and had accumulated an arrearage of unpaid child support.  Although the evidence shows that the Veteran was able to pay off the accumulated arrearage by March 1, 2007, the record also shows that the Veteran was able to do so entirely through VA apportionment payments.  Indeed, there is no evidence in the record that the Veteran's child support responsibilities were being paid by any other source up through April 1, 2009 when the apportionment payments were terminated at D.L.A.'s request (other than the nine month period from April through December 2007 during which SSA was also garnishing $100 from the Veteran's social security benefits).  Under the circumstances, the Board concludes that the Veteran was not reasonably discharging his child support responsibilities from October 1, 2003 through April 1, 2009, the entire period where the Veteran's VA benefits were being apportioned.  Under the circumstances, the Board finds that the apportionments were proper under 38 C.F.R. § 3.450.

Subject to the above and as discussed above, however, ongoing VA apportionments of $300 per month constituted excess monthly withholdings over the period from April 1, 2007 through December 31, 2007 of $187.50 per month (totaling $1,687.50) and excess withholdings from January 1, 2007 through April 1, 2009 of $87.50 per month (totaling $1,400).  Although the RO based its previous denials of the Veteran's claim on the authority that social security benefits are not considered contributions countable for VA benefits purposes, the Board is unaware of any regulatory or legal authority that does not permit VA to consider or factor SSA garnishments in determining whether and the extent to which child support obligations are being met.

Based upon the foregoing evidence, the Veteran is entitled to a retroactive apportionment payment of $3,087.50 for excess withholdings of his VA benefits from April 1, 2007 through April 1, 2009.  To that extent, this appeal is granted.


ORDER

A retroactive apportionment payment in the amount of $3,087.50 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

In addition to the issue adjudicated above, in a September 2008 letter and in his Board hearing testimony, the Veteran asserts in a September 2008 letter and in his Board hearing testimony that he is entitled to reimbursement in connection with a $4,800 lump sum payment that was paid by VA to D.L.A. Specifically, the Veteran states that under a VA plan to recover the lump sum, VA withheld $200 from his monthly VA benefits for 24 months.  According to the Veteran, although the full lump sum amount was recovered in full by March 1, 2005, VA continued to deduct $200 from his monthly benefits.  In his September 2008 statement, he asserts that those deductions had been ongoing for 41 months, were still continuing, and that $8,200 had been withheld from him erroneously as of the date of the statement.

As mentioned above, the issue of the Veteran's entitlement to recovery of the excess amounts withheld from him by VA for repayment of the $4,800 lump sum payment has not been adjudicated previously as part of his appeal.  Nonetheless, the Board has expanded the scope of this appeal to include consideration of that matter.

Consistent with the Veteran's assertions, VA records and accounting records from the office of the Attorney General of the State of Texas show that VA did make a $4,800 lump sum payment on February 1, 2005.  That payment appears to represent 16 months of apportionments that had previously accrued during the period from the effective date of the apportionment through the date that the lump sum payment was being made.

Although the record documents the lump sum payment in question, there is no information or evidence in the record that permits the Board to substantiate from the record whether VA initiated action to recover the lump sum payment amount, and if so, how that amount was recovered.  In that regard, there is no documentation in the record which shows how much of the Veteran's VA benefits were withheld, when those monies were withheld, and how long such withholdings occurred.  Such information would be useful in considering the issue remaining on appeal.

On remand, VA should provide all records that pertain to VA efforts to recover the $4,800 lump sum payment that was made on February 1, 2005, to include all correspondence that was sent to the Veteran concerning any overpayment or VA plan to recoup an overpayment.  Also, VA should provide a monthly accounting of monies that were paid to the Veteran over the period from October 1, 2003 through March 1, 2005.  The accounting should identify the amounts that the Veteran was entitled to receive, all amounts that were actually paid by VA during that period, and the dates of each such payment.  38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his claim of entitlement to retroactive payment in the amount of $8,200 for over recovery of a $4,800 lump sum payment made by VA on February 1, 2005 for apportionment payments that accrued from October 1, 2003 through April 1, 2009.  If so, he should be provided assistance in obtaining it.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain VA records that pertain to the $4,800 lump sum payment that was made by VA on February 1, 2005, to include records that pertain to VA efforts to recover the $4,800 lump sum payment that was made on February 1, 2005, to include all correspondence that was sent to the Veteran concerning any overpayment or VA plan to recoup an overpayment.  Also, provide a monthly accounting of monies that were paid to the Veteran over the period from October 1, 2003 through March 1, 2005.  The accounting should identify the amounts that the Veteran was entitled to receive each month, all amounts that were actually paid by VA during that period, and the dates of each such payment.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform any other development that is indicated by the evidence.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


